Citation Nr: 1502285	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-13 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record contains a letter dated March 2011 from Dr. E.W.G., stating that the Veteran was diagnosed with basal cell cancer in 1996.  There are some private treatment records from this time period, but it is unclear if they are complete.  Any outstanding medical records regarding the 1996 diagnosis should be obtained on remand.  

Private physicians and a VA physician provided conditional and/or speculative opinions tending to link the Veteran's skin cancer to possible sun exposure during service, the history of which is not known in any kind of detail.  Therefore, on remand, the Veteran should be provided a VA examination in connection with the claim that takes into account a detailed history of any sun exposure.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his skin cancer, including sun exposure during service.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed skin cancer, including medical reports at the time of his 1996 diagnosis of basal cell cancer.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

3.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of his skin cancer.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

The examiner should record a history of the Veteran's sun exposure.  Then, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current skin cancer had its onset during, or is otherwise related to, active service or the one year following service, to include any sun exposure during service.

A rationale for all opinions expressed must be provided.  If the physician cannot respond without resorting to speculation, he/she must so indicate this and explain the reason why an opinion would be speculative.  

4.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


